Case: 19-13701     Date Filed: 09/04/2020   Page: 1 of 4



                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13701
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 3:06-cr-00442-LC-EMT-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

BENNIE L. GILES,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (September 4, 2020)

Before WILLIAM PRYOR, Chief Judge, BRANCH and LAGOA, Circuit Judges.

PER CURIAM:

      Bennie Giles, a federal prisoner, appeals pro se an order enforcing a

judgment of restitution entered in his criminal case. The order instructed the
               Case: 19-13701     Date Filed: 09/04/2020    Page: 2 of 4



Bureau of Prisons to remit the $6,954.67 in Giles’s inmate account to reduce the

$9,244.35 that he owed in restitution. We affirm.

      In 2007, Giles pleaded guilty to three counts of carjacking, 18 U.S.C.

§§ 2119, 2, four counts of using a firearm during a crime of violence, id.

§§ 924(c)(1), 2, two counts of robbery, id. §§ 1951, 2, and one count of using a

firearm during the carjacking, id. §§ 924(c)(1)(A)(ii)-(iii), 2. The district court

sentenced Giles to 720 months of imprisonment and ordered him to pay restitution

of $9,769.35 “immediately.” The district court did not impose a fine because

Giles’s presentence investigation report stated that he was unemployed and

insolvent. Giles’s written judgment instructed Giles to pay restitution through the

Inmate Financial Responsibility Program and to report any material changes in his

finances, id. § 3664(k).

      In 2019, the government moved for an order directing the Bureau to remit

the substantial amount of cash in Giles’s inmate account to reduce his outstanding

court-ordered restitution. The district court granted the motion and issued an order

to the Bureau. Later, Giles opposed the motion, but the district court overruled

Giles’s objection. Giles also moved for relief from the order remitting the funds,

see Fed. R. Civ. P. 60(b), but the district court denied Giles’s motion.

      The district court committed no error in ordering the Bureau to remit all the

money in Giles’s account to reduce the balance he owed for restitution. A lien in


                                           2
                Case: 19-13701      Date Filed: 09/04/2020   Page: 3 of 4



favor of the United States “ar[ose] on the entry of judgment” of restitution in 2007,

see 18 U.S.C. § 3613(c), and could be “enforced against all [Giles’s] property and

[his] rights to property,” see id. § 3613(a). Giles was required to pay restitution

immediately, see id. § 3572(d)(1), but he was permitted to make $25 payments

quarterly through the inmate responsibility program. Over time, the accumulation

of cash in Giles’s inmate account constituted a “material change” in his ability to

pay that he was obliged to report to, yet withheld from, the district court. See id.

§ 3572(d)(3). Because Giles was “obligated to provide restitution, . . . [when he]

receive[d] substantial resources from any source, . . . during [his] period of

incarceration, [he was] required to apply the value of such resources to any

restitution . . . still owed.” See id. § 3664(n).

       Giles challenges the validity of the order on three grounds, all of which lack

merit. First, Giles argues that his written judgment required him to participate in

the inmate responsibility program, but because the district court ordered Giles at

sentencing to pay immediately, “the oral sentence controls,” United States v.

Khoury, 901 F.2d 975, 977 (11th Cir. 1990). Second, Giles argues that the

appropriation of substantial resources allowed under section 3663(n) does not

apply to a gradual accumulation of money from family, friends, and prison wages,

but the government is permitted to use all “available and reasonable means,” 18

U.S.C. § 3664(m)(1)(A), to enforce the “right [of victims] to full and timely


                                             3
              Case: 19-13701     Date Filed: 09/04/2020    Page: 4 of 4



restitution as provided by law,” id. § 3771(a)(6). Third, Giles argues that the funds

in his inmate account are exempt from levy because they are used to purchase

“wearing apparel” and personal “provisions,” but the exemption applies to

“property exempt from levy for taxes,” not cash. See id. § 3613(a); 26 U.S.C.

§ 6334(a)(1)-(2), In any event, the depletion of Giles’s inmate trust account does

not deprive him of basic necessities; the Bureau is obligated to provide for his

needs, including shelter, food, and clothing.

      We AFFIRM the order enforcing Giles’s order of restitution.




                                          4